Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                                                                         the accuracy and
                       Illinois Official Reports                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2021.05.26
                                                                         10:35:53 -05'00'



                  People v. Parada, 2020 IL App (1st) 161987



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            HECTOR PARADA, Defendant-Appellant.



District & No.     First District, Fourth Division
                   No. 1-16-1987



Filed              March 5, 2020



Decision Under     Appeal from the Circuit Court of Cook County, No. 98-CR-28433; the
Review             Hon. Kenneth J. Wadas, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Patricia Mysza, and Drew A. Wallenstein, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Assistant State’s Attorney, of counsel), for the People.



Panel              JUSTICE REYES delivered the judgment of the court, with opinion.
                   Presiding Justice Gordon and Justice Burke concurred in the judgment
                   and opinion.
                                              OPINION

¶1       Defendant, Hector Parada (petitioner), was convicted in absentia of possession with intent
     to deliver more than 900 grams of cocaine, a controlled substance, and was sentenced to 60
     years’ imprisonment. Petitioner’s trial counsel filed a notice of appeal in December 2000. In
     August 2001, the appellate court, on its own motion, dismissed the appeal. In 2009, petitioner
     was extradited to Illinois from California, where he had been incarcerated since 2005.
     Thereafter, petitioner filed a motion to reinstate the appeal, which was denied. Petitioner then
     filed a petition for relief under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1
     et seq. (West 2016)) alleging ineffective assistance of appellate counsel. The circuit court
     dismissed the petition at the second stage of proceedings. On appeal, petitioner contends that
     the circuit court erred when it dismissed his petition because he made a substantial showing
     that he was denied his right to effective appellate counsel where counsel failed to file a
     docketing statement, a record on appeal, and an appellate brief, resulting in the dismissal of
     the appeal. Because the appeal was pending while petitioner remained a fugitive and the
     appellate court, in its discretion, dismissed the appeal through no fault of counsel, we affirm
     the judgment of the circuit court.

¶2                                        BACKGROUND
¶3       On September 30, 1998, petitioner was arrested and charged with possession with intent to
     deliver more than 900 grams of a controlled substance after a kilogram of cocaine was
     recovered from a home where petitioner was believed to have resided.
¶4       At a pretrial hearing in November 1998, petitioner was admonished about trial in absentia
     and was released on bond. Thereafter, petitioner requested leave to travel to California to be
     with his daughter who had taken ill. This request was granted after the trial court again
     admonished petitioner regarding trial in absentia.
¶5       A jury trial commenced on October 31, 2000, with petitioner being represented by privately
     retained counsel. While petitioner testified and was present for the trial, he failed to return for
     the reading of the verdict and was found guilty in absentia of the offense as charged. Petitioner
     did not appear for sentencing, and the circuit court imposed a 60-year sentence.
¶6       On December 18, 2000, defense counsel filed a notice of appeal and indicated in the notice
     that defendant was a fugitive. On February 27, 2001, the clerk of the circuit court issued an
     appeal certificate that defense counsel had picked up the common law record, which had been
     bound and certified by the clerk. Eight months after the notice of appeal had been filed, on
     August 8, 2001, the reviewing court dismissed the appeal. The entirety of the order provided
     as follows:
             “This cause coming to be heard on the Court’s own motion. It appears that when
             Appellant’s notice of appeal was filed, he was a fugitive. As no docketing statement,
             no record on appeal, and no brief have been filed, the Appellant’s appeal is dismissed
             for want of prosecution.”




                                                  -2-
¶7         Some years later, in October 2009, petitioner was extradited to Illinois. On December 15,
       2009, petitioner filed a motion to reinstate his appeal. After a response by the State was filed,
       the reviewing court denied the motion. 1 Petitioner did not appeal this ruling.
¶8         Almost a year later, on September 15, 2010, petitioner filed a pro se postconviction petition
       alleging that counsel was ineffective for abandoning the appeal. Petitioner attached to his
       petition an affidavit in which he averred that it was his “understanding that [his] attorney
       agreed to represent me in both the trial and appellate court” and that he never “communicated
       to [his] attorney that [he] wished to abandon the appeal.” The circuit court advanced the
       petition to the second stage and the public defender was appointed to represent petitioner.
¶9         In 2014, while the postconviction petition was pending, petitioner filed a motion for a
       supervisory order with the Illinois Supreme Court requesting it direct the appellate court to
       reinstate his appeal. That motion was denied.
¶ 10       On August 12, 2015, appointed counsel filed an amended postconviction petition with
       additional exhibits. Petitioner maintained that his appellate counsel’s failure to avoid a
       dismissal for want of prosecution fell below the reasonable standard of competence of counsel
       and that prejudice may be presumed in this instance. Petitioner attached to his petition an
       affidavit in which he attested that his trial counsel had agreed to represent him during his appeal
       and that he believed counsel was pursuing his appeal.
¶ 11       The State filed a motion to dismiss arguing that since petitioner was a fugitive at the time
       his appeal was dismissed he forfeited all of his claims. In response, petitioner argued that he
       alleged sufficient facts to demonstrate a substantial showing that he was deprived of his right
       to an appeal and his right to effective assistance of counsel when his timely filed appeal was
       dismissed by the appellate court for want of prosecution. Petitioner further argued that his
       appeal was not dismissed under the fugitive rule and, even if it had been, that dismissal would
       have been without prejudice or waiver where he sought reinstatement of his appeal after he
       returned to the jurisdiction.
¶ 12       The circuit court dismissed the petition. This appeal followed.

¶ 13                                           ANALYSIS
¶ 14       On appeal, petitioner asserts that his petition demonstrated a substantial showing of a
       constitutional violation where his appellate counsel was ineffective for failing to pursue the
       appeal.
¶ 15       The Act (id.) provides a remedy to criminal defendants whose federal or state constitutional
       rights were substantially violated in their original trial or sentencing hearing. People v.
       Pitsonbarger, 205 Ill. 2d 444, 455 (2002). A postconviction proceeding is not an appeal from
       the judgment of conviction but is a collateral attack on the trial court proceedings. People v.
       Beaman, 229 Ill. 2d 56, 71 (2008). To be entitled to postconviction relief, the defendant must
       make a substantial showing of a constitutional violation at the second stage. Id. “The purpose
       of [a postconviction] proceeding is to allow inquiry into constitutional issues relating to the
       conviction or sentence that were not, and could not have been, determined on direct appeal.”
       People v. Barrow, 195 Ill. 2d 506, 519 (2001).



          1
           The response to this motion is not included in the record on appeal.

                                                     -3-
¶ 16       In noncapital cases, the Act creates a three-stage procedure for relief. People v. Hodges,
       234 Ill. 2d 1, 10 (2009). A defendant, at the first stage, need only present a limited amount of
       detail in the petition. Id. at 9. Since most petitions are drafted at this stage by pro se defendants,
       the threshold for survival is low and a defendant is only required to allege the “gist” of a
       constitutional claim. Id. If the circuit court independently determines that the petition is either
       “frivolous or is patently without merit,” it dismisses the petition in a written order. 725 ILCS
       5/122-2.1(a)(2) (West 2016); Hodges, 234 Ill. 2d at 10. If a petition is not summarily dismissed
       by the circuit court during the first stage, it advances to the second stage where counsel may
       be appointed to represent an indigent defendant and where the State is allowed to file a motion
       to dismiss or an answer to the petition. Hodges, 234 Ill. 2d at 10-11.
¶ 17       To avoid dismissal at the second stage, the circuit court must determine whether the petition
       and any accompanying documentation make a substantial showing of a constitutional
       violation. People v. Edwards, 197 Ill. 2d 239, 246 (2001). At this stage of the proceedings, the
       circuit court takes all well-pleaded facts that are not positively rebutted by the trial record as
       true. People v. Pendleton, 223 Ill. 2d 458, 473 (2006). “Nonfactual and nonspecific assertions
       which merely amount to conclusions are not sufficient to require a hearing under the Act.”
       People v. Coleman, 183 Ill. 2d 366, 381 (1998). If the circuit court denies the State’s motion
       to dismiss, a third-stage evidentiary hearing must follow. People v. English, 403 Ill. App. 3d
       121, 129 (2010); 725 ILCS 5/122-6 (West 2016).
¶ 18       In this case, the petition advanced to the second stage and was dismissed. Accordingly, our
       standard of review is de novo. Pendleton, 223 Ill. 2d at 473; People v. Tyler, 2015 IL App (1st)
       123470, ¶ 151. De novo consideration means that the reviewing court performs the same
       analysis a trial judge would perform. Tyler, 2015 IL App (1st) 123470, ¶ 151.
¶ 19       Petitioner here maintains that he received ineffective assistance of appellate counsel where
       counsel failed to file a docketing statement, the record on appeal, and a brief that resulted in
       the dismissal of his appeal. In response, the State asserts that petitioner’s postconviction
       petition was properly dismissed because petitioner suffered no prejudice as a result of his
       counsel’s conduct where the reviewing court would have dismissed the appeal due to his
       fugitive status. The State further maintains that, under the disentitlement theory, petitioner
       forfeited his right to appellate review because he voluntarily absented himself from the
       jurisdiction.
¶ 20       A criminal defendant has a constitutional right to the effective assistance of counsel in an
       appeal as of right. Evitts v. Lucey, 469 U.S. 387, 393-97 (1985); People v. Robinson, 217 Ill.
       2d 43, 61 (2005). “[A] claim of ineffective assistance of counsel on appeal is cognizable under
       the [Act] [citation].” People v. Mack, 167 Ill. 2d 525, 531 (1995). Indeed, “A postconviction
       claim of ineffective assistance of counsel in failing to perfect an appeal implicates both the
       right to counsel on appeal and the right to appeal.” People v. Ross, 229 Ill. 2d 255, 268 (2008).
       Ordinarily, to prevail on a claim of ineffective assistance of counsel, “a defendant must show
       that counsel’s performance was objectively unreasonable under prevailing professional norms
       and that there is a ‘reasonable probability that, but for counsel’s unprofessional errors, the
       result of the proceeding would have been different.’ ” People v. Domagala, 2013 IL 113688,
       ¶ 36 (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)).
¶ 21       In Roe v. Flores-Ortega, 528 U.S. 470 (2000), the United States Supreme Court extended
       Strickland to ineffective-assistance claims based upon defense counsel’s failure to perfect an
       appeal: “[W]hen counsel’s constitutionally deficient performance deprives a defendant of an

                                                     -4-
       appeal that he otherwise would have taken, the defendant has made out a successful ineffective
       assistance of counsel claim entitling him to an appeal.” Id. at 484; see Ross, 229 Ill. 2d at 261.
       In this context, “prejudice may be presumed when defense counsel’s ineffectiveness rendered
       appellate proceedings nonexistent, essentially denying the defendant’s right to appeal.” Ross,
       229 Ill. 2d at 262 (citing Flores-Ortega, 528 U.S. at 484).
¶ 22        Relying on People v. Mena, 337 Ill. App. 3d 868, 872-73 (2003), People v. Brandon, 294
       Ill. App. 3d 911, 911-12 (1998), and People v. Koch, 266 Ill. App. 3d 688, 690-93 (1994),
       petitioner argues that prejudice must be presumed here because counsel’s failure resulted in
       the loss of his right to appeal. We initially observe that none of these cases involve a fugitive
       defendant. That aside, each of these cases rely on our supreme court’s opinion in People v.
       Moore, 133 Ill. 2d 331 (1990), which set forth the “per se prejudice” rule. In Moore, our
       supreme court considered the appropriate remedy for a criminal defendant whose appeal is
       dismissed because of attorney negligence. The court concluded that reinstatement by motion
       in the appellate court was preferable where a defendant “properly invoked appellate
       jurisdiction, only to have his appeal dismissed, through no fault of his own.” Id. at 339-40.
       Pertinent to the appeal at bar, the Moore court indicated, “Although a post-conviction
       proceeding can, and should, be utilized in certain circumstances as a remedy for a lost right of
       appeal, where it is used, no showing of prejudice is required where counsel failed to perfect
       defendant’s appeal. Prejudice is presumed.” Id. at 339.
¶ 23        Subsequent to Moore, our supreme court issued its opinion in Edwards wherein it adopted
       what has been called the “presumption of prejudice plus test.” Edwards, 197 Ill. 2d at 252; see
       People v. Rovito, 327 Ill. App. 3d 164, 171 (2001). Based on the Supreme Court’s holding in
       Flores-Ortega, our supreme court stated that when appellate counsel fails to perfect an appeal
       prejudice is presumed, but the defendant is additionally required to demonstrate that counsel’s
       deficient performance “ ‘actually cause[d] the forfeiture of the defendant’s appeal.’ ” Edwards,
       197 Ill. 2d at 252 (quoting Flores-Ortega, 528 U.S. at 484); see Ross, 229 Ill. 2d at 262
       (applying this prejudice test); Rovito, 327 Ill. App. 3d at 172-74 (same). Under this test, it
       remains true that a defendant is not required to demonstrate that his appeal would have been
       successful in order to establish he was prejudiced by his attorney’s failure to perfect the appeal.
       Edwards, 197 Ill. 2d at 252-53.
¶ 24        In this case, there is no question that appellate counsel failed to perfect the appeal and that
       petitioner was a fugitive at the time his appeal was filed and dismissed. It is well established
       that the appellate court may dismiss the appeal of a defendant who is a fugitive from justice
       during the pendency of his appeal. People v. Partee, 125 Ill. 2d 24, 37 (1988). This century-
       old “fugitive dismissal rule” was first applied by the United States Supreme Court in Smith v.
       United States, 94 U.S. 97, 97-98 (1876). There, an escaped defendant remained at large when
       his petition arose before the Court. The case was dismissed, with the Court holding that there
       could be no assurance that any judgment it issued would prove enforceable. Id. The Court later
       held that the fugitive dismissal rule applied to state courts in Allen v. Georgia, 166 U.S. 138,
       142 (1897) (rejecting the defendant’s claim that a state court’s dismissal of his appeal under
       the fugitive disentitlement doctrine and its subsequent refusal to reinstate the appeal upon his
       later recapture violated due process). Subsequent to Smith and Allen, courts have relied on one
       or more of the following four rationales in adopting the fugitive dismissal rule: (1) the
       importance of an enforceable judgment, (2) the existence of waiver or abandonment based on
       flight, (3) the advancement of the efficient operation of courts by deterring escape, and (4) the


                                                    -5-
       avoidance of prejudice to the government. See, e.g., Ortega-Rodriguez v. United States, 507
       U.S. 234, 239-42 (1993) (discussing the rationales for the fugitive dismissal rule); United
       States v. Awadalla, 357 F.3d 243, 245 (2d Cir. 2004) (same); Estelle v. Dorrough, 420 U.S.
       534, 537 (1975) (per curiam) (explaining that the dismissal of an appeal of a defendant who
       flees the jurisdiction serves an important deterrent function and advances an interest in
       efficient, dignified appellate practice). “Thus, it is clear that our Supreme Court approves of
       dismissal as an appropriate sanction when a prisoner is a fugitive during the ‘ongoing appellate
       process.’ ” People v. Taylor, 247 Ill. App. 3d 321, 322 (1993).
¶ 25        Similarly, Illinois courts traditionally have followed the century-old rule establishing that
       an appellate court has the discretionary power to refuse to hear a fugitive’s appeal unless or
       until the fugitive voluntarily returns to the jurisdiction of the court. Partee, 125 Ill. 2d at 37
       (citing People v. Estep, 413 Ill. 437 (1952), and McGowan v. People, 104 Ill. 100 (1882)).
       More importantly, our supreme court has emphasized the reviewing court’s discretion,
       expressly stating that “[w]e do not hold that the appellate court must hear a fugitive’s appeal
       in all instances.” (Emphasis in original.) Id. Following Partee, later appellate court cases have
       dismissed the appeals of fugitive defendants. See People v. Wicklund, 363 Ill. App. 3d 1045,
       1047-48 (2006); Taylor, 247 Ill. App. 3d at 325. Dismissals under the fugitive dismissal rule,
       however, are without prejudice and subject to reinstatement upon proper motion. People v.
       Vasquez, 339 Ill. App. 3d 546, 552 (2003).
¶ 26        Having set forth this precedent, we now apply it to the case at bar. As previously discussed,
       to establish prejudice petitioner must make a substantial showing that counsel’s failure to
       perfect the appeal actually caused the forfeiture of the appeal. Edwards, 197 Ill. 2d at 252. We
       find petitioner has failed to make such a substantial showing where his voluntary status as a
       fugitive caused the dismissal of the appeal. When petitioner’s appeal was dismissed it was
       done so without prejudice; accordingly, his right to appeal was not foreclosed at that time. See
       Vasquez, 339 Ill. App. 3d at 552. Pursuant to our case law, petitioner had the opportunity when
       he returned to our jurisdiction to file a motion to reinstate the appeal, which he did. See id. The
       subsequent denial of his motion to reinstate was within the reviewing court’s discretion and
       had nothing to do with appellate counsel’s failure to file a docketing statement, record, and
       brief on behalf of defendant. See People v. Aliwoli, 60 Ill. 2d 579, 582 (1975) (setting forth the
       discretionary standard of review for a motion to reinstate). Such failures by appellate counsel
       cannot act to deprive a fugitive defendant of the right to appeal where the dismissal is without
       prejudice and—should the appellate court in its discretion later reinstate the appeal—the
       fugitive defendant would have the future opportunity to file those documents.
¶ 27        In rendering this determination, we do not find persuasive petitioner’s argument that the
       appellate court did not dismiss his appeal because he was a fugitive but because there was “no
       docketing statement, no record on appeal, and no brief have been filed.” We view the reference
       to the absence of filings in the appellate court docket as merely an additional reason for the
       court to exercise its discretion to dismiss the appeal. It was not the sole reason as petitioner
       suggests. The order expressly references petitioner’s then-fugitive status. The order was also
       entered eight months after the notice of appeal was filed. This eight-month period provided
       petitioner with ample time to avail himself of the jurisdiction of the appellate court and
       participate in the appellate process.
¶ 28        Petitioner further argues that he made a substantial showing of prejudice based on our
       supreme court’s holding in Partee. In that case, our supreme court held that a defendant who

                                                    -6-
       is convicted in absentia may appeal his conviction without first moving for a hearing to
       determine whether his absence from trial was willful under section 115-4.1(e) of the Code of
       Criminal Procedure of 1963 (Code) (Ill. Rev. Stat. 1985, ch. 38, ¶ 115-4.1(e) (now 725 ILCS
       5/115-4.1(e) (West 2018))). Partee, 125 Ill. 2d at 28. The court reasoned that section 115-
       4.1(e) of the Code was not a jurisdictional predicate to filing a notice of appeal. Id. at 30.
       Indeed, section 115-4.1(a) (Ill. Rev. Stat. 1985, ch. 38, ¶ 115-4.1(a)) explicitly provided that
       all procedural rights guaranteed by the constitution of the United States, the constitution of the
       State of Illinois, the statutes of Illinois, and the rules of the court shall apply to the proceedings
       the same as if the defendant were present in court. Partee, 125 Ill. 2d at 31. This necessarily
       includes allowing a defendant to file a notice of appeal from his conviction and sentence,
       which, the court observed, is perfected by the filing of a notice of appeal. Id. at 29-30 (citing
       Ill. S. Ct. R. 606(a) (eff. July 1, 1984) (“[n]o step in the perfection of the appeal other than the
       filing of the notice of appeal is jurisdictional”)).
¶ 29        While petitioner here advances Partee’s holding as instructive to demonstrate that appellate
       counsel was derelict in her failure to pursue the appeal, we find the opposite to be true. First,
       the Partee court expressly stated that “[w]e do not hold that the appellate court must hear a
       fugitive’s appeal in all instances. We adhere to the century-old rule that an appellate court has
       the discretionary power to refuse to hear a fugitive’s appeal unless and until the fugitive returns
       to the jurisdiction.” (Emphasis in original.) Id. at 37. Second, the dismissal of the appeal was
       without prejudice, thus providing petitioner with an avenue to reinstate the appeal upon his
       return to the jurisdiction. See Vasquez, 339 Ill. App. 3d at 552 (appellate court jurisdiction is
       “deferred until a fugitive defendant returns and petitions us for reinstatement”). 2
¶ 30        Petitioner also cites People v. Dupree, 339 Ill. App. 3d 512, 518 (2003), for his contention
       that “a defendant convicted and sentenced in absentia may have a notice of appeal filed, an
       appeal briefed, trial errors addressed, and relief given.” While this proposition is not incorrect,
       Dupree qualified this statement by reiterating that the appellate court “retains discretion not to
       grant relief if the defendant remains a fugitive.” Id. Here, petitioner was a fugitive at the time
       the notice of appeal was filed and remained a fugitive eight months later when the appellate
       court sua sponte dismissed his appeal. Thus, while under Dupree a fugitive may pursue an
       appeal, it is still within the reviewing court’s purview to decline to consider the appeal due to
       the defendant’s fugitive status. Id.
¶ 31        Lastly, we take issue with petitioner’s argument that appellate counsel’s failure to perfect
       his appeal “foreclosed” him from having “any opportunity” for appellate review. That is
       certainly not the case. First and foremost, it was petitioner’s fugitive status—over which he
       has the utmost control—that led to the dismissal of his appeal and the subsequent denial of his
       motion to reinstate. Indeed, had petitioner promptly availed himself of the court by returning
       to our jurisdiction, it is possible that his motion to reinstate would have been granted. See
       Partee, 125 Ill. 2d at 37 (“By retaining this discretionary power, the appellate court is in a
       better position to induce the fugitive appellant to return than if it lacks jurisdiction
       altogether.”); Vasquez, 339 Ill. App. 3d at 553 (holding that a defendant whose timely filed


           2
            We observe that petitioner did file a motion to reinstate his appeal in December 2009. After the
       State filed a response, the motion was denied. No copy of the motion, response, or order is contained
       in the record. Petitioner did not appeal the denial of his motion to reinstate.

                                                     -7-
       appeal is dismissed under the fugitive rule does not waive the right to a direct review, but may
       petition for reinstatement of his appeal upon his return).
¶ 32       Second, a fugitive defendant may request a supervisory order from our supreme court
       requesting that the appellate court be directed to hear the appeal. See People ex rel. Birkett v.
       Bakalis, 196 Ill. 2d 510, 513 (2001) (explaining supervisory orders). While petitioner did so in
       this case, his request was denied. See id. at 512 (“Supervisory orders are granted by our court
       only in limited circumstances.”).
¶ 33       Third, section 115-4.1 of the Code, and our case law interpreting that section, provides a
       fugitive defendant with an avenue to an appeal. 3 In Illinois, provisions for in absentia
       proceedings are set forth in section 115-4.1 of the Code. Subsection (e) thereof provides for a
       procedure whereby a defendant convicted in absentia may obtain a new trial or new sentencing
       hearing if that defendant “can establish that his failure to appear in court was both without his
       fault and due to circumstances beyond his control.” 725 ILCS 5/115-4.1(e) (West 2018).
       Subsection (g) of the Code then provides:
               “A defendant whose motion under paragraph (e) for a new trial or new sentencing
               hearing has been denied may file a notice of appeal therefrom. Such notice may also
               include a request for review of the judgment and sentence not vacated by the trial
               court.” Id. § 115-4.1(g).
       In Partee, our supreme court held that a section 115-4.1(e) motion is, in effect, a collateral
       attack upon a final judgment rather than a procedural step in the direct appeal of that judgment;
       accordingly, such a motion does not affect the jurisdiction of the appellate court over the direct
       appeal. Partee, 125 Ill. 2d at 35-36. “The section 115-4.1(g) appeal is from a final order of that
       collateral proceeding. The legislature has engrafted the request for review of the conviction
       and sentence as a part of that appeal from the final order of the collateral proceeding.” People
       v. Williams, 274 Ill. App. 3d 793, 798 (1995); see People v. Gomez Moran, 2018 IL App (3d)
       150754, ¶¶ 15-16 (concluding the appellate court had jurisdiction to review the trial court’s
       order striking the defendant’s section 115-4.1(e) motion). Thus, it follows that a fugitive
       defendant may pursue both an appeal from the judgment and sentence pursuant to Illinois
       Supreme Court Rule 606 (eff. July 1, 2017) and a motion under section 115-4.1(e). See People
       v. Pontillo, 267 Ill. App. 3d 27, 33 (1994) (a section 115-4.1(e) motion “will support an appeal
       separate from a direct appeal of the underlying judgment”); Dupree, 339 Ill. App. 3d at 525
       (Gordon, J., specially concurring) (stating appellate review pursuant to section 115-4.1(g) was
       “unfettered and coextensive with the review generally available under Supreme Court Rule
       606”); see also People v. Manikowski, 288 Ill. App. 3d 157, 161 (1997) (“pursuit of
       postconviction relief under section 122-1 [of the Act] does not foreclose pursuit of a section
       115-4.1(e) motion”).
¶ 34       In sum, we conclude that the circuit court did not err when it dismissed petitioner’s
       postconviction petition at the second stage. Because petitioner cannot demonstrate that
       appellate counsel’s alleged ineffectiveness was the cause of the dismissal of his appeal,
       petitioner cannot make the requisite substantial showing of a constitutional violation. Indeed,
       it was petitioner’s fugitive status that caused the dismissal of his appeal. Accordingly, the

           3
            We observe that section 115-4.1 is not directly at issue in this appeal, and accordingly, we
       reference it merely to discount petitioner’s argument that the review of his judgment and sentence are
       “foreclosed” as he suggests.

                                                     -8-
       judgment of the circuit court is affirmed.

¶ 35                                         CONCLUSION
¶ 36       For the reasons set forth above, we affirm the judgment of the circuit court dismissing
       petitioner’s postconviction petition due to his failure to demonstrate a substantial showing that
       he was prejudiced by his appellate counsel’s deficient performance where petitioner was a
       fugitive at the time his appeal was dismissed.

¶ 37      Affirmed.




                                                    -9-